Citation Nr: 1410434	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to service connection for substance abuse (cocaine and cannabis).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran also appealed the issues of entitlement to an increased rating for a mechanical back strain, and entitlement to service connection for bilateral knee disabilities, bilateral hearing loss, and a sinus disability.  He submitted a November 2013 statement in which he wrote that he wanted to withdraw those appeals.  Consequently, they are not before the Board.  38 U.S.C.A. § 20.204 (2013).

The issues of entitlement to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's substance abuse the result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for substance abuse are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although service connection is not possible for primary drug or alcohol abuse; service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C.A. § 105; Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d).

At a VA examination in February 2008, the examiner opined that the Veteran's substance abuse was secondary to PTSD.  The Board recognizes that some outpatient treatment records indicate the substance abuse predated the diagnosis of PTSD (in 2002).  The Veteran testified in November 2013; however, that his psychiatric symptoms antedated the formal diagnosis in 2002, that he was affected by service, but did not want to admit it.  He underwent a VA examination in June 1997, and he was noted to have PTSD traits.  Consistent with his recent testimony, he was noted to minimize his symptoms; and some symptoms were noted to have been present since his return from service (such as being a loner).  Consequently, it appears that the Veteran was dealing with PTSD symptoms long before being diagnosed.  

The evidence is in at least equipoise.  The claim is therefore, granted. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for substance abuse is granted.


REMAND

The Veteran's most recent psychiatric examination took place in February 2008.  A new examination is warranted when there is evidence, including a veteran's testimony, of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted a February 2009 statement in which he reported that his PTSD has become significantly worse.  He also reported further worsening of symptoms at his November 2013 Board hearing.

The Veteran, in his February 2009 correspondence, stated that he could not work due to PTSD.  His statements raise the question of entitlement to TDIU as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Further development and adjudication is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD and associated substance abuse.  The examiner should review the claims file in connection with the examination.

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone (PTSD, substance abuse, mechanical back strain, hernia scar and left arm rash) preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The examiner should provide reasons for these opinions.  
 
3.  If there is any period during the appeal when the Veteran did not meet the percentage requirements for TDIU and the Veteran or the evidence reports unemployability; refer the TDIU issue to VA's director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2013).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that issue remains on appeal), before returning the record to the Board; if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


